Citation Nr: 1633550	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-49 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, to include residuals of a post right carpal boss removal.

2.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served honorably, for VA purposes, on active duty from May 1981 to March 1995.  Additionally, the Veteran served from March 1995 to November 2002, but this period has been deemed dishonorable for VA purposes.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


REMAND

The majority of the Veteran's service treatment records are missing from his claims folder.  A formal finding that the service treatment records were unavailable was issued in May 2008 and March 2009.  In an August 2015 statement, the Veteran noted that he received medical treatment in 1984 at the Naval Air Station Moffett Field; from 1985 to 1988 at the Naval Air Station Patuxent River; from 1985 to 1987 at Andrews Air Force Base; from 1988 to 1992 at Naval Air Station Cecil Field; and from 1992 to 1996 at Naval Air Station Jacksonville.  While the RO contacted the National Personnel Records Center and the VA Records Management Center to try and obtain the Veteran's service treatment records, no attempt was ever made to contact these locations directly.  On remand, the RO should attempt to obtain and associate with the Veteran's electronic claims file all VA treatment records from Naval Air Station Moffett Field, Naval Air Station Patuxent River, Andrews Air Force Base, Naval Air Station Cecil Field, and Naval Air Station Jacksonville, from 1984 to 1995.  

Concerning the issue of entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), the Veteran asserted that he was exposed to asbestos starting in 1986, during his period of honorable active duty.  A May 2003 Department of Corrections treatment report noted that the Veteran had a history of asbestos exposure starting in 1986.  In a February 2007 private treatment report from National Radiology Group, the physician noted that the Veteran had slight increased hyperaeration, which suggested COPD.  The impression was possible mild COPD.  According to the VA Manual M21-1 IV.ii.2.C.2.d, "some major occupations involving exposure to asbestos include . . . manufacture and servicing of friction products such as clutch facings and brake linings."  The Veteran's DD Form 214 indicates his military occupational specialty in the Navy was as an AM-8342 F/A-18 Systems Organizational Maintenance Technician.  This military occupation specialty involved working on airframes and power plants, to include aircraft brakes.  An examination is necessary to determine if the Veteran has a respiratory disorder, to include COPD, that is related to his claimed asbestos exposure during active service.

The record indicates that the Veteran has been and may still be incarcerated.  The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement as such individuals are entitled to the same care and consideration provided to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191. 

Thus, if the Veteran is currently incarcerated, all reasonable measures should be taken to provide him with this examination in compliance with VA procedures.  Id.; M21-1, III.iv.3.A.9.d.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  All attempts to secure this evidence must be documented in the claims file by the RO.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must attempt to obtain the Veteran's treatment records from Naval Air Station Moffett Field in 1984, Naval Air Station Patuxent River from 1985 to 1987, Andrews Air Force Base from 1985 to 1987, Naval Air Station Cecil Field from 1988 to 1992, and Naval Air Station Jacksonville from 1992 to 1995. 

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The RO must determine whether the Veteran is still incarcerated, and if so, attempt to schedule him for a VA examination in accordance with the procedures outlined at M21-1, III.iv.3.A.9.d.  If he has been released from incarceration, the Veteran must be afforded an appropriate VA examination in accordance with regular procedures.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed respiratory disorder, to include COPD, is related to the Veteran's active duty service, to include exposure to asbestosis. 

If the Veteran has not been released from incarceration, and for whatever reason cannot be provided with an examination after compliance with M21-1, III.iv.3.A.9.d, his electronic claims file must be forwarded to an appropriate VA examiner to obtain a medical opinion as to whether any respiratory disorder shown by the record is related to the Veteran's military service, to include as due to asbestosis.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3. The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.

4. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

